DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 09/19/2019, wherein claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 12, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10 and 15 of US Patent No. 10,462,088.  
Claims 1, 11 and 12 of the instant application encompasses all of the limitations of claim 1, 8 and 9 of US Patent No. 10,462,088 as follows:

Instant Application: 16/576,093
Patented Application: 10,462,088
Claim 1:  A computing device comprising:
Claim 1:  A computing device for providing a social insight in an email, the computing device comprising:
a memory configured to store instructions associated with a communication application;
a memory configured to store instructions associated with a communication application;
one or more processors coupled to the memory, the one or more processors configured, via execution of the communication application, to:
one or more processors coupled to the memory, the one or more processors executing the communication application in conjunction with the instructions stored in the memory, wherein the one or more processors are configured to:

transmit the email to one or more recipients;
receive information associated with one or more actions performed by a group of one or more recipients on a communication;
receive information associated with one or more actions performed by a group of the one or more recipients on the email from a tracking service, wherein the one or more actions are tracked by the tracking service in real time and include a reading status of the email by each 

provide to be displayed, on a user interface of the communication application that is displaying the email, feedback based on the information associated with the one or more actions performed by the group of the one or more recipients on the email, the feedback including an element within a body of the email based on the feedback, the element activatable by a user to perform an action with respect to the email from within the email
automatically set the action performed in response to activation of the element based on the one or more actions performed by the group of the one or more recipients on the communication, the action performed with respect to the communication including at least one selected from a group consisting of deleting the 

Claim 11:  The computing device of claim 1, wherein the one or more processors are further configured to:
receive a creation of a calendar event associated with the communication as the one or more actions performed by a recipient from the group of the one or more recipients; and
provide feedback to be displayed to the user, the feedback indicating the creation of the calendar event by the recipient.
Claim 8:  The computing device of claim 1, wherein the one or more processors are further configured to:
receive a creation of a calendar event associated with the email as the one or more actions performed by a recipient from the group of the one or more recipients; and
indicate the creation of the calendar event within the feedback.
Claim 12:  The computing device of claim 11, wherein the one or more processors are further configured to:
receive a change to the calendar event as a new action performed by the recipient; and
update the feedback based on the change.
Claim 9:  The computing device of claim 8, wherein the one or more processors are further configured to:
receive a change to the calendar event as a new action performed by the recipient from the tracking service; and
update the feedback to change the creation of the calendar event with the change to the calendar event.


s 1, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10,462,088.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 9 of U.S. Patent No. 10,462,088 are in essence a “species” of the generic invention of claims 1, 11 and 12 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 15 of U.S. Patent No. 10,462,088.  Claims 13 and 18 recite similar limitations as claim 1 of the instant application, and are therefore rejected for the same reasons as claim 1.
Claims 3, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 15 of US Patent No. 10,462,088.  
Claim 3 of the instant application encompasses all of the limitations of claim 1 of US Patent No. 10,462,088 as follows:

Instant Application: 16/576,093
Patented Application: 10,462,088
Claim 1:  A computing device comprising:
Claim 1:  A computing device for providing a social insight in an email, the computing device comprising:
a memory configured to store instructions associated with a communication application;
a memory configured to store instructions associated with a communication application;

one or more processors coupled to the memory, the one or more processors executing the communication application in conjunction with the instructions stored in the memory, wherein the one or more processors are configured to:

transmit the email to one or more recipients;
Claim 1: receive information associated with one or more actions performed by a group of one or more recipients on a communication;
Claim 2: The computing device of claim 1, wherein the one or more actions include a reading status of the communication by each recipient in the group of the one or more recipients.
receive information associated with one or more actions performed by a group of the one or more recipients on the email from a tracking service, wherein the one or more actions are tracked by the tracking service in real time and include a reading status of the email by each recipient in the group of the one or more recipients on the email; and
provide an element to be displayed to a user, the element activatable by the user to perform an action with respect to the communication; and
provide to be displayed, on a user interface of the communication application that is displaying the email, feedback based on the information associated with the one or more actions performed by the group of the one or more recipients on the email, the feedback including an element within a body of the email based on the feedback, the element activatable by a user to perform an action with respect to the email from within the email
Claim 1:  automatically set the action performed in response to activation of the element based on the one or more actions performed by the group of the one or more recipients on the communication, the action performed with respect to the communication including at least one selected from a group consisting of deleting the communication and moving the communication.
Claim 3:  The computing device of claim 2, wherein the one or more processors are configured to automatically set the action performed in response to activation of the element to a delete action in response to the reading status of the 
.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,462,088.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,462,088 are in essence a “species” of the generic invention of claim 3 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 15 of U.S. Patent No. 10,462,088.  Claims 15 and 20 recite similar limitations as claim 3 of the instant application, and are therefore rejected for the same reasons as claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8, 10, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja et al. (US 7,386,589), hereinafter Tanumihardja, in view of Hartman (US 2016/0269440).
Regarding claim 1, Tanumihardja discloses a computing device comprising: 
a memory configured to store instructions associated with a communication application (Tanumihardja, Fig. 1, abstract: wireless device 102 (memory) executing software (communication application)); 
one or more processors coupled to the memory, the one or more processors configured, via execution of the communication application, to (Tanumihardja, Fig. 1, abstract: wireless device 102 (processor, memory) executing software (communication application)): 
receive information associated with one or more actions performed by a group of one or more recipients on a communication (Tanumihardja, col 5, ln 31-61: wireless device receives response summary of message-related activities (actions) by recipients of a message (communication)); 
provide an element to be displayed to a user, the element activatable by the user to perform an action with respect to the communication (Tanumihardja, Figs. 8B-1 & 8B-2, col 5, ln 62 – col 6, ln 29: the user can select an item (i.e. activate an element) to drill down (perform an action) into an activity associated with the message (communication)); and 
automatically set the action performed in response to activation of the element based on the one or more actions performed by the group of the one or more recipients on the communication (Tanumihardja, Figs. 8B-1 & 8B-2, col 5, ln 62 – col 6, ln 29: selection of an item automatically drills down into an activity (action) performed by the recipients).
Tanumihardja does not explicitly disclose the action performed with respect to the communication including at least one selected from a group consisting of deleting the communication and moving the communication.
However, Hartman discloses the action performed with respect to the communication including at least one selected from a group consisting of deleting the communication and moving the communication (Hartman, Fig. 19, step 269, [0337]: sender deletes a message (communication) that is unread by the recipient).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja and Hartman before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message as taught by Tanumihardja, to include enabling the sender to delete a message if it unread by a recipient as taught by Hartman.  The motivation for doing so would have been to enable the sender to delete an unread message if the contents of the message are obsolete, or the message was sent to an unintended recipient.
Regarding claim 13, the limitations have been addressed in the rejection of claim 1.
Regarding claim 18, the limitations have been addressed in the rejection of claim 1, and furthermore, Tanumihardja discloses a computer-readable memory device with instructions stored thereon (Tanumihardja, col 16, ln 32-50).
Regarding claim 2, Tanumihardja discloses wherein the one or more actions include a reading status of the communication by each recipient in the group of the one or more recipients (Tanumihardja, Fig. 8B-1: displays the number of recipients that have viewed or not viewed (reading status) a message).
Regarding claim 4, Tanumihardja discloses wherein the one or more processors are further configured to provide feedback to be displayed to the user, the feedback based on the information associated with the one or more actions performed by the group of the one or more recipients on the communication (Tanumihardja, Fig. 8B-1, col 5, ln 45-61: response summary (feedback) of recipient activities (actions) is presented to the user).
Regarding claim 5, Tanumihardja discloses wherein the feedback includes the element (Tanumihardja, Fig. 8B-1, col 5, ln 62 – col 6, ln 29: user selects an item (element) in the response summary (feedback) to drill down into an activity).
Regarding claim 8, Tanumihardja discloses wherein the element is displayed in a summary of the communication displayed within a displayed summary list (Tanumihardja, Fig. 8B-1, col 5, ln 45 – col 6, ln 29: The response summary is a summary list.  The user selects an item (element) in the response summary (summary list) to drill down into an activity
Regarding claim 10, Tanumihardja discloses wherein the communication includes a document (Tanumihardja, col 8, ln 47-54: message is a memo (document)).
Regarding claims 14 and 19, the limitations have been addressed in the rejection of claim 2.
Regarding claim 16, the limitations have been addressed in the rejection of claim 4.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja in view of Hartman, and further in view of Chen et al. (US 2006/0041626), hereinafter Chen.
Regarding claim 6, Tanumihardja and Hartman do not explicitly disclose wherein the element is displayed within a body of the communication.
However, Chen discloses wherein the element is displayed within a body of the communication (Chen, Fig. 3, [0025]: the Get Info button within an email displays a window with recipient activities and reply status).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Hartman and Chen before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message as taught by Tanumihardja and Hartman, to include a button within the message for displaying the recipients’ activities as taught by Chen.  The motivation for doing so would have been to provide a means for easily and conveniently accessing recipient activities related to a message.
Regarding claim 9, Tanumihardja and Hartman do not explicitly disclose wherein the communication includes an email.
However, Chen discloses wherein the communication includes an email (Chen, [0025]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Hartman and Chen before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message as taught by Tanumihardja and Hartman, to include utilizing this feature with emails as taught by Chen.  The motivation for doing so would have been to provide an integrated means to coordinate responses from multiple message recipients (Chen, [0009]), thereby improving the functionality of a widely used means of communication.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja in view of Hartman, and further in view of Nalliah et al. (US 2010/0082759), hereinafter Nalliah.
Regarding claim 7, Tanumihardja and Hartman do not explicitly disclose wherein the element is displayed within a conversation associated with the communication.
However, Nalliah discloses wherein the element is displayed within a conversation associated with the communication (Nalliah, [0019], [0053]: a conversation associated with an original communication is selected; [0054]: user selects a displayed button (element) within the conversation to perform actions such as delete and move).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Hartman and Nalliah before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message and their replies, as taught by Tanumihardja and Hartman, to include displaying the replies as a conversation associated the original message and including a button for performing actions on all the messages of the conversation as taught by Nalliah.  The motivation for doing so would have been to provide a convenient way for users to view communications compactly and perform actions on groups of communications efficiently (Nalliah, [0001]).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja in view of Hartman, and further in view of Razavian et al. (US 2016/0366079), hereinafter Razavian.
Regarding claim 11, Tanumihardja and Hartman do not explicitly disclose wherein the one or more processors are further configured to: receive a creation of a calendar event associated with the communication as the one or more actions performed by a recipient from the group of the one or more recipients; and provide feedback to be displayed to the user, the feedback indicating the creation of the calendar event by the recipient.
However, Razavian discloses wherein the one or more processors are further configured to: 
Razavian, [0087], [0091]-[0092]: recipient creates an event entry (action) in response to receiving an email message (communication) and sends an event invitation (creation of a calendar event) to the sender); and 
provide feedback to be displayed to the user, the feedback indicating the creation of the calendar event by the recipient (Razavian, [0092]: sender receives the event invitation (feedback indicating creation of the calendar event)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Hartman and Razavian before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ actions on the message as taught by Tanumihardja and Hartman, to include providing information on the creation of a calendar event by a recipient as taught by Razavian.  The motivation for doing so would have been to facilitate coordinating the scheduled time for an event (Razavian, [0015]).
Regarding claim 17, the limitations have been addressed in the rejections of claim 11.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanumihardja in view of Hartman and Razavian, and further in view of Bhogal et al. (US 2013/0054295), hereinafter Bhogal.
Regarding claim 12, Tanumihardja, Hartman and Razavian do not explicitly disclose wherein the one or more processors are further configured to: receive a 
However, Bhogal discloses wherein the one or more processors are further configured to: 
receive a change to the calendar event as a new action performed by the recipient (Bhogal, [0041], [0045], [0048]-[0049]: A meeting recipient reschedules a meeting (action).  A meeting invitation based on the change is sent to the other meeting recipients including the meeting initiator); and 
update the feedback based on the change (Bhogal, [0048]-[0049]: meeting recipients, including the meeting initiator, receive a meeting invitation based on the change (i.e. updated feedback)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tanumihardja, Hartman, Razavian and Bhogal before him or her before the effective filing date of the claimed invention, to modify a system for providing to a message sender, a summary of recipients’ responses to a scheduled event as taught by Tanumihardja, Hartman and Razavian, to include providing information when a recipient reschedules the event as taught by Bhogal.  The motivation for doing so would have been to facilitate coordinating the scheduled time for an event.

Allowable Subject Matter
Claims 3, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
The prior arts of record do not anticipate, teach or suggest, along with other limitations, “automatically set the action performed in response to activation of the element to a delete action in response to the reading status of the communication being unread and deleted for a predetermined subset of the group of the one or more recipients” as recited in claim 3 and, similarly, in claims 15 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fellenstein et al. (US 2004/0073616) discloses a sender receiving information on the number of replies that have been received in response to an email, and includes icons within the email which when clicked allows the sender to view a response (see Fig. 5, [0030]).   Menna et al. (US 2015/0312193) discloses a facilitating entity that receives response messages from recipients and accumulates the response messages into a graphical or textual representation of the responses for presentation to the sender of the message (see [0035), including responses for calendar events (see [0046]-[0047]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458